EXAMINER’S AMENDMENT/REMARKS
This application remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at  (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number 571-273-8300.   	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment per MPEP 1302.04 only addressing formal matters is entered into the record and appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 



Amendment to the Abstract:
In the Abstract, line 1:  delete “There is described a” and insert --A--.

Amendment to the Claims:
Claim 14, line 1:  delete “rotation” and insert --rotational--.

*  *  *
The above minor changes were made to remove an improper implied phrase from the abstract and to revise the terminology in claim 14 to be consistent with the other claims.  
The following is an Examiner's Statement of Reasons for Allowance: 
The prior art of record does not teach or fairly suggest the recited method and apparatus for determining a degree of cleanliness of a concrete mixing drum using a controller that is responsive to speed values of drum rotation that is rotated with a constant torque as compared to calibration data.  Moreover, the embodiment in method claim 16 that uses a controller responsive to acceleration values that are compared to calibration data to determine a degree of cleanliness of a concrete mixing drum is also lacking from the prior art.  The term “fresh concrete” is interpreted as defined in ¶ [0003] of the instant specification.



Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday during customary business hours.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist   



/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        





23 November 2021